Case 0:20-cv-60416-RS Document 1-17 Entered on FLSD Docket 02/26/2020 Page 1 of 4




                  EXHIBIT 15
23/08/2019
      Case          0:20-cv-60416-RS Tunç Family Mail - 1-17
                                       Document         RE: Exchange Online Advanced
                                                                Entered     on FLSD  Threat Protection
                                                                                        Docket         TRK:0901003101Page 2 of 4
                                                                                                    02/26/2020

                                                                                                                                                             Mikail Tunç <mikail@emtunc.org>



 RE: Exchange Online Advanced Threat Protection TRK:0901003101
 12 messages

 Microsoft Security Response Center <secure@microsoft.com>
 To: Microsoft Security Response Center <secure@microsoft.com>, "mikail@emtunc.org" <mikail@emtunc.org>



   Hello,

   Thank you for contac ng the Microso Security Response Center (MSRC). In order to inves gate your report and determine its eligibility, I will need a valid proof of
   For more informa on on what qualiﬁes as a security vulnerability please see the following:

        "Deﬁni on of a Security Vulnerability"
        <https://technet.microsoft.com/library/cc751383.aspx>

   Regards,
   Ka e
   MSRC


   ------------------- Original Message -------------------
   From: mikail@emtunc.org
   Received: 1/14/2017 5:41 AM
   To: <Microsoft Security Response Center>; Microsoft Security Response Center; Microsoft Security Response Center
   Subject: Exchange Online Advanced Threat Protection

   Hello,
   I would like to e-mail someone directly with regards to a bug/vulnerability/security issue with regards to Safe Links in Exchange Online (Office 365).

   Please let me know the best person to speak to - I'll be blogging my findings in the next few days if I don't receive a response.

   --
   Mikail Tunç

   m: 07766889409
   w: https://emtunc.org e: mikail@emtunc.org




 Mikail Tunç <mikail@emtunc.org>                                                                                                                                        15 January 2017 at 13:14
 To: Microsoft Security Response Center <secure@microsoft.com>


   Hello Katie,
   Thanks for your swift response.

   Okay so the vulnerability and bug (I believe both exists here) relates to the Exchange Online - Advanced Threat Protection - Safe Links feature.

   From what I understand, the Safe Links feature should be following URL's and re-directs to see if downloadable/executable content lives on the other side. Please correct me if my
   understanding is incorrect.

   I have attached a .csv with a compilation of 'suspicious/dangerous' attachments. Out of those 58 extensions, only 10 appeared to be scanned by EOP. I came to this conclusion by
   monitoring my apache access logs. The extensions marked 'Y' in the .csv are the ones where a request arrived from EOP to download the attachment and probably execute in a
   sandbox. EOP did not make any requests for any of the other file extensions - even after clicking the URL's.

   Is this expected behaviour? Surely not... if it is then the Safe Links feature is trivially bypassed by providing a .html link with a simple redirect to an executable.

   Also I read some documentation on Safe Links and I'm pretty sure it said PowerShell scripts were also run in the sandboxed environment - if that is the case, why did I not see any
   EOP requests in my access logs for the .ps* file extensions?

   Second, the Safe Links feature fails to scan some basic obfuscated URL's.
   Take the following scenario:


            Big Corp (let's say Microsoft.com as an example) has ATP enabled with Safe Attachments and Links configured
            Big Corp doesn't want their own URL's scanned because, you know, they trust their own domains and IT doesn't want to harm user experience by having their own domain
            scanned for 10,000's of users every time an internal document is passed around
            Big Corp adds Microsoft.com to the white-list
            Bad guy simply obfuscates malicious attachment and passes completely through the filters by using the following technique:
            http://microsoft.com@bad-guys-domain-here.tld/malware.exe

   That URL will completely bypass ATP URL-rewriting process. This will probably be an easy one to fix by updating the regex used to determine white-listed domains.

   My last and final find is another trivial bypass to Safe Links... this one is more difficult to fix but consider this scenario:

   NOTE: Bad guy doesn't even need to use this bypass if my first point at the top of this e-mail is intentional behaviour (i.e., ATP doesn't follow links/redirects such as .html)

            Bad guy finds the public list of EOP IP addresses
            Bad guy creates a .htaccess rule to rewrite all requests from EOP IP ranges to something inconspicuous like:
            RewriteRule .* nothing-here.html [L]
            ATP will see that there is nothing malicious here and allow the user to continue on to the real, malicious URL

   The only real ways that I can see to fix this bypass is to:


            Expand the IP ranges you use for ATP and do NOT make them public - administrator's don't need to see these IP's as YOUR servers are doing the 'GET' requests
            Spoof and/or use real headers - you are currently not sending through ANY headers which makes it easy for me to block your requests. Use real browser headers to make it
            difficult/impossible to determine which requests are coming from Microsoft and which requests are coming from users

   If you do the above then it would be very difficult for a bad-guy to determine which requests are coming from Microsoft ATP servers - making it difficult to block/redirect ATP
   requests to a harmless looking file while passing through user traffic to malicious files.



https://mail.google.com/mail/u/0?ik=52649d12d0&view=pt&search=all&permthid=thread-f%3A1556574647682721423&simpl=msg-f%3A1556574…                                                              1/3
23/08/2019
      Case          0:20-cv-60416-RS Tunç Family Mail - 1-17
                                       Document         RE: Exchange Online Advanced
                                                                Entered     on FLSD  Threat Protection
                                                                                        Docket         TRK:0901003101Page 3 of 4
                                                                                                    02/26/2020
   Hope that all makes sense. Let me know if you need any clarifications and please let me know what you plan to do about the above any/or any timelines so I know when I can write
   about it on my blog.

   Mikail
   +447766889409



   [Quoted text hidden]
   [Quoted text hidden]




         Scanned Extensions.csv
         3K


 Mikail Tunç <mikail@emtunc.org>                                                                                                                                 20 January 2017 at 09:37
 To: Microsoft Security Response Center <secure@microsoft.com>

   Hello MSRC,
   Do you have any update on this? Also would you be so kind as to let me know if any of the above would be eligible for the Office 365 Online Service bug bounty? I suspect I would
   be eligible as I have shown white-list bypassing using the URL obfuscation technique?

   Thank you,
   Mikail
   [Quoted text hidden]



 Mikail Tunç <mikail@emtunc.org>                                                                                                                                 1 February 2017 at 14:22
 To: Microsoft Security Response Center <secure@microsoft.com>

   Hello MSRC,
   Any updates for this report? I have heard nothing in > 15 days.

   Thanks,
   Mikail
   +447766889409
   [Quoted text hidden]



 Microsoft Security Response Center <secure@microsoft.com>                                                                                                       7 February 2017 at 02:12
 To: Microsoft Security Response Center <secure@microsoft.com>, "mikail@emtunc.org" <mikail@emtunc.org>


   Hello,

   Apologies for the delay in response time - a bug on our end caused this reply to be missed.

   From how I am interpreting your report, it sounds like what you are describing is the potential set up to a vulnerability, but the attack angle is unclear. Additionally, it
   would require a malformed file to be downloaded from an untrusted source.

   Can you clarify how an attacker could user this information to exploit another user remotely? We greatly appreciate your time on this.
   [Quoted text hidden]



 Mikail Tunç <mikail@emtunc.org>                                                                                                                                 7 February 2017 at 09:59
 To: Microsoft Security Response Center <secure@microsoft.com>

   Hello Katie,
   Let's take the domain Microsoft.com as an example - let's say microsoft.com has ATP safe links enabled. Microsoft.com has the domain Microsoft.com as a white-list domain in the
   safe links policy settings.

   So I, as a bad guy, send you a link to malicious-site.com/malware.exe - this will be re-written by safe-links; threat blocked, everything is good.

   However by using a URL obfuscation technique, an attacker can completely bypass URL re-writing by ATP.
   Take this example: http://microsoft.com@malicious-site.com/malware.exe - this will take a user *directly* to the malware domain completely bypassing the safe links feature by
   abusing the domain white-listing settings.

   The fix for this should be fairly straight forward - evaluate the entire URL - take in to account URL obfuscation techniques, base64 encodings and any other funny URL obfuscation
   tricks that attackers may use.

   My other concerns were around your scripts/bots that execute/follow the URL in an e-mail. There are no HTTP headers sent with the requests and the IP's that the requests come
   from are publicly available and predictable so it is very easy to use redirect-rules to redirect EOP/ATP requests to a clean page and everything else to a malicious link.

   One way to make it harder for attackers to exploit this weakness is to:


               Expand the IP ranges you use for ATP and do NOT make them public - administrator's don't need to see these ranges as ATP sandbox servers are doing the 'GET' requests
               Spoof and/or use real headers in the requests - you are currently not sending through ANY headers (blank) which makes it easy for me to block/re-direct ATP requests
               simply based on blank headers. Use real browser headers to make it difficult/impossible to determine which requests are coming from EOP/ATP and which requests are
               coming from users


   I apologize if any of the above is unclear - I am happy to clarify anything over the phone if you prefer. +44 77 66 88 9409

   Mikail

   Thanks,
   Mikail


   [Quoted text hidden]
   [Quoted text hidden]




 Mikail Tunç <mikail@emtunc.org>                                                                                                                                15 February 2017 at 23:26
 To: Microsoft Security Response Center <secure@microsoft.com>

   Hello MSRC,
   Please confirm whether you acknowledge this vulnerability or not and whether it is eligible for the Exchange Online/365 bug bounty.


https://mail.google.com/mail/u/0?ik=52649d12d0&view=pt&search=all&permthid=thread-f%3A1556574647682721423&simpl=msg-f%3A1556574…                                                        2/3
23/08/2019
      Case          0:20-cv-60416-RS Tunç Family Mail - 1-17
                                       Document         RE: Exchange Online Advanced
                                                                Entered     on FLSD  Threat Protection
                                                                                        Docket         TRK:0901003101Page 4 of 4
                                                                                                    02/26/2020
   Thank you,
   Mikail
   [Quoted text hidden]



 Mikail Tunç <mikail@emtunc.org>                                                                                                                   23 February 2017 at 15:42
 To: Microsoft Security Response Center <secure@microsoft.com>

   Hello, This is my last reply to this e-mail chain.
   I am notifying you that I am publishing my findings on the 27th Feb.

   Thanks,
   Mikail
   [Quoted text hidden]



 Microsoft Security Response Center <secure@microsoft.com>                                                                                         24 February 2017 at 23:06
 To: Microsoft Security Response Center <secure@microsoft.com>, "mikail@emtunc.org" <mikail@emtunc.org>


   Hello Mikail,

   Apologies for the delay in servicing this report. As stated, we have opened a new MSRC case 37595 for this finding and submitted your report for review by our bounty
   team.

   Unfortunately, we need time to review this case. Would you be willing to delay your public post? As a reminder: if you go public before a potential patch could be
   pushed, you could be removed from future bounty rewards.

   We appreciate your time on this, as well as your due diligence in following up.
   [Quoted text hidden]



 Mikail Tunç <mikail@emtunc.org>                                                                                                                   24 February 2017 at 23:44
 To: Microsoft Security Response Center <secure@microsoft.com>

   Katie,
   I am wiling to delay my public post but please respond in a timely manner - it's not asking much.

   Thanks,
   Mikail
   [Quoted text hidden]
   [Quoted text hidden]




 Microsoft Security Response Center <secure@microsoft.com>                                                                                         25 February 2017 at 02:45
 To: Microsoft Security Response Center <secure@microsoft.com>, "mikail@emtunc.org" <mikail@emtunc.org>


   Hi Mikail,


   Just a quick introduction, I'm Will and will be taking over for Katie and will be your point of contact moving forward.

   First of all thanks for reporting this to Microsoft responsibly, we appreciate your effort in doing so. Our product team is investigating your report and I hope to
   have some feedback soon. While that is completing if you have any question or more information please don't hesitate to contact me by replying to this
   email. We also appreciate your willingness to delay your blog posting that you have reported through the Microsoft Bounty Program.

   I look forward to working with you and feel free to ping me with any questions or concerns.

   Regards,
   Will
   [Quoted text hidden]



 Mikail Tunç <mikail@emtunc.org>                                                                                                                   28 February 2017 at 13:01
 To: Microsoft Security Response Center <secure@microsoft.com>

   Thanks for the reply Will.
   Please let me know what the team come back with.
   Also happy to provide any further clarifications if required.
   Thanks,
   Mikail
   [Quoted text hidden]
   [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=52649d12d0&view=pt&search=all&permthid=thread-f%3A1556574647682721423&simpl=msg-f%3A1556574…                                           3/3
